2021 IL App (3d) 180549

                                Opinion filed January 29, 2021
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2021

      THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
      ILLINOIS,                                        )      of the 12th Judicial Circuit,
                                                       )      Will County, Illinois.
             Plaintiff-Appellee,                       )
                                                       )      Appeal No. 3-18-0549
             v.                                        )      Circuit No. 18-CF-526
                                                       )
      JOHN W. RICE,                                    )
                                                       )      Honorable Daniel L. Kennedy,
             Defendant-Appellant.                      )      Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
             Presiding Justice McDade and Justice Lytton concurred in the judgment and opinion.


                                                OPINION


¶1          An officer of the Bolingbrook Police Department stopped defendant’s vehicle after

     witnessing the vehicle change lanes while traveling through an intersection. The officer believed

     the maneuver violated what is commonly known as the improper lane usage statute. See 625 ILCS

     5/11-709 (West 2018). The lower court found that although the statute did not prohibit executing

     a lane change in an intersection, the officer’s mistake of law was objectively reasonable. For the

     reasons that follow, we reverse the lower court’s judgment, vacate defendant’s convictions, and

     remand for further proceedings.
¶2                                            I. BACKGROUND

¶3                                              A. Traffic Stop

¶4          It was late on the evening of March 13, 2018, with a spit of rain falling from the sky. Officer

     Marjory Higgens of the Bolingbrook Police Department had been an officer for nine years and was

     on patrol that night. Higgens was traveling northbound on Route 53, locally known as Bolingbrook

     Drive. The roadway is three lanes wide; Higgens was in the far-right lane. She approached a well-

     lit intersection controlled by a stoplight. Just beyond this intersection is another intersection

     controlled by a stoplight. At the second intersection, the roadway expands to five lanes, with the

     two lanes farthest to the left for left-hand turns onto the I-55 South on-ramp. Higgens came to a

     stop at the initial intersection as the stoplight was red. In front of her were three vehicles, one in

     each lane of the northbound road. All three of the vehicles were heading straight.

¶5          When the light turned green, two of the three vehicles proceeded through the intersection

     while the center vehicle located to Higgens’ left hesitated. The hesitation was momentary but

     caught her attention. The hesitating vehicle was a maroon Ford Focus. Once the traffic on either

     side of the Focus passed, the driver of the vehicle initiated the left turn signal and began to proceed

     through the intersection while changing lanes. Once through the intersection, the vehicle made two

     more lane changes until it was traveling in the farthest left turn lane for the I-55 South on-ramp.

     In total, the Focus traveled across three lanes. Higgens followed the Focus and situated herself

     behind the vehicle. Once the Focus exited the initial intersection, it came to rest momentarily in

     the far-left turn lane of the second intersection as the light was red. After a brief pause, the light

     turned green and traffic began to turn left onto the on-ramp. Before the Focus entered the on-ramp

     for the interstate, Higgens activated her overhead lights on her squad car and initiated a traffic




                                                      -2-
     stop. She believed the lane change while traveling through the intersection violated the improper

     lane usage statute (id.). The Focus immediately pulled off to the right-hand side of the on-ramp.

¶6           Higgens made contact with the driver of the Focus, defendant John W. Rice. Defendant

     immediately admitted he should not have been driving. While talking to defendant, Higgens

     noticed signs of intoxication. A run of defendant through the Law Enforcement Agency Data

     System showed that he was driving on a suspended license. Defendant also failed field sobriety

     tests. Higgens arrested defendant. The State charged him with aggravated driving under the

     influence (id. § 11-501(a)(2), (d)(1)(G), (d)(2)(D)) and aggravated driving while license suspended

     (id. § 6-303(d-3)(1), (2)).

¶7                                           B. Motion to Suppress

¶8           Prior to trial, defendant filed a “motion to quash arrest and suppress evidence” 1 pursuant

     to sections 114-11 and 114-12 of the Code of Criminal Procedure of 1963 (725 ILCS 5/114-11,

     114-12 (West 2018)). Defendant alleged there was no reasonable and articulable basis for Higgens

     to stop his vehicle. Specifically, defendant argued there was no “observations of criminal activity”

     prior to the stop.

¶9           The lower court held a hearing on the motion. Defendant called Higgens to testify. She

     testified to the series of events as explained above. In addition, she stated that based on her training

     and experience, she thought that when defendant changed lanes while traveling through the

     intersection, he had violated the improper lane usage statute. Defendant did not obstruct other

     traffic when making the lane change in the intersection, and the additional lane changes made




             1
             A “motion to quash arrest” is not a cognizable motion referenced in the Code of Criminal
     Procedure of 1963 nor is the quashing of an arrest a judicial remedy contemplated anywhere in the Code.
     See People v. Ramirez, 2013 IL App (4th) 121153, ¶¶ 56-61. In this case, the language “quash arrest” was
     harmless surplusage in the title of a motion to suppress evidence.
                                                      -3-
       outside of the intersection were done in a safe manner. If the same situation were to occur again,

       Higgens would not issue a ticket for a violation of the improper lane usage statute.

¶ 10            The entire event was recorded by the dash camera in her squad car. The trial court and

       Higgens both watched the video in open court.

¶ 11            On redirect, the prosecution asked if Higgens issued the ticket for a safety violation under

       the improper lane usage statute based on time of day, amount of traffic present, and the number of

       lane changes. Higgens simply replied yes. Higgens was the only witness called to the stand.

¶ 12            The parties reserved arguments for a later date, in the interim submitting caselaw regarding

       a reasonable mistake of law. When the hearing reconvened, the court heard arguments. Defendant

       argued that for the exception encompassed under a reasonable mistake of law to apply, Higgens

       had to be interpreting an ambiguous statute. The State argued the subjective interpretation of

       Higgens was objectively reasonable. The court stated that while not necessarily agreeing with the

       caselaw on the topic, it was denying defendant’s motion and the matter was going to proceed to

       trial.

¶ 13                                         C. Stipulated Bench Trial

¶ 14            Defendant waived his right to a jury trial. The State nol-prossed the improper lane usage

       citation. A stipulated bench trial ensued, which included Higgens’ testimony from the suppression

       hearing, the squad car dashcam video, a redacted police report of the incident, and defendant’s

       driving abstract indicating his license was suspended on the date of the arrest. The court found

       defendant guilty. His criminal history made him eligible for Class X sentencing. The court imposed

       concurrent sentences of six and three years in prison. He did not file a posttrial motion.

¶ 15            Defendant now appeals the denial of his motion to suppress.

¶ 16                                              II. ANALYSIS

                                                        -4-
¶ 17          Defendant argues the lower court erred in denying the motion to suppress because he did

       not commit the offense of improper lane usage. As such, Higgens “mistaken belief to the contrary

       was objectively unreasonable.” Further, she lacked a reasonable, articulable suspicion to stop his

       vehicle and conduct the investigation that led to his arrest. Moreover, defendant argues the mistake

       of law exception advocated by the State only applies when the statute relied upon as the basis for

       the stop is ambiguous. Defendant then directs this court’s attention to a decision from the Second

       District finding the improper lane usage statute unambiguous. See People v. Mueller, 2018 IL App

       (2d) 170863.

¶ 18          The State asserts the lower court properly denied defendant’s motion to suppress. It argues

       the stop of defendant’s car was valid because the fourth amendment is not violated when the

       seizure is based on an objectively reasonable mistake of law. It argues the statute at issue is

       ambiguous. The State further argues that Higgens initiated the traffic stop not because she believed

       the defendant violated the improper lane usage statute by changing lanes in an intersection but

       because he failed to do so in a safe manner. The State goes on, attempting to persuade this court

       that Mueller was wrongly decided. In the alternative, the State argues that there is another

       sufficient basis to find the stop valid because defendant violated section 11-804(d) of the Illinois

       Vehicle Code by failing to signal a turn 100 feet before an intersection. 625 ILCS 5/11-804(d)

       (West 2018). The State then abandoned this assertion at oral arguments due to a recent decision

       by a panel of this court. See People v. Kaczkowski, 2020 IL App (3d) 170764, ¶ 16 (finding the

       State conflated the maneuvers of turning and changing lanes, attempting to apply the signaling

       distance required to turn right or left in section 804(d) to a lane change).

¶ 19          Initially, defendant acknowledges that he did not file a posttrial motion, which would

       ordinarily result in forfeiture of his claim on appeal. See People v. Almond, 2015 IL 113817, ¶ 54


                                                        -5-
       (citing People v. Enoch, 122 Ill. 2d 176, 190 (1988)). Nonetheless, as defendant points out and the

       State acknowledges “constitutional issues that were previously raised at trial and could be raised

       later in a postconviction petition are not subject to forfeiture on direct appeal under Enoch.”

       (Emphasis in original.) Id. The State nonetheless asserts “that it is arguable” that defendant has

       forfeited his arguments before this court. We disagree and thus proceed to analyze defendant’s

       claim.

¶ 20            The fourth amendment to the United States Constitution protects against unreasonable

       searches and seizures. U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. Elkins v. United States,

       364 U.S. 206, 213 (1960). It is well settled that stopping a vehicle and detaining its occupants

       constitutes a “seizure” within the meaning of the fourth amendment. Brendlin v. California, 551

       U.S. 249, 255-56 (2007); People v. Close, 238 Ill. 2d 497, 504 (2010). The officer must have a

       “reasonable, articulable suspicion that criminal activity is afoot.” Illinois v. Wardlow, 528 U.S.

       119, 123 (2000). “If reasonable suspicion is lacking, the traffic stop is unconstitutional and any

       evidence that was obtained as a result of the stop is generally inadmissible.” People v. Bowden,

       2019 IL App (3d) 170654, ¶ 26 (citing People v. Gaytan, 2015 IL 116223, ¶ 20).

¶ 21            A mistake of law can support a reasonable and articulable suspicion that a criminal offense

       has occurred. Gaytan, 2015 IL 116223, ¶ 53. However, the mistake of law must be reasonable.

       The standard for reviewing the reasonableness of the mistake is an objective one, and courts “ ‘do

       not examine the subjective understanding of the particular officer involved.’ ” Id. ¶ 46 (quoting

       Heien v. North Carolina, 574 U.S. ___, ___, 135 S. Ct. 530, 539 (2014)). Instead, we review the

       statute involved that forms the basis of the mistake of law to determine whether it is ambiguous.

       Heien, 574 U.S. at ___, 135 S. Ct. at 541 (Kagan, J., concurring, joined by Ginsburg, J.) (“If the

       statute is genuinely ambiguous, such that overturning the officer’s judgment requires hard


                                                       -6-
       interpretive work, then the officer has made a reasonable mistake. But if not, not.”). “[A]n officer

       commits an unreasonable mistake of law by misinterpreting an unambiguous statute.” Kaczkowski,

       2020 IL App (3d) 170764, ¶ 15 (citing Gaytan, 2015 IL 116223, ¶ 45).

¶ 22          The statute at issue here is section 11-709 of the Illinois Vehicle Code (625 ILCS 5/11-709

       (West 2018)) and it provides in pertinent part:

                      “Whenever any roadway has been divided into 2 or more clearly marked

                      lanes for traffic the following rules in addition to all others consistent

                      herewith shall apply.

                              (a) A vehicle shall be driven as nearly as practicable entirely within

                      a single lane and shall not be moved from such lane until the driver has first

                      ascertained that such movement can be made with safety.

                              (b) Upon a roadway which is divided into 3 lanes and provides for

                      two-way movement of traffic, a vehicle shall not be driven in the center lane

                      except when overtaking and passing another vehicle traveling in the same

                      direction when such center lane is clear of traffic within a safe distance, or

                      in preparation for making a left turn or where such center lane is at the time

                      allocated exclusively to traffic moving in the same direction that the vehicle

                      is proceeding and such allocation is designated by official traffic control

                      devices.”

¶ 23          After review, there is no prohibition against changing lanes while driving through an

       intersection contained within this statute. There is also no language that would cause confusion

       regarding the prohibition of lane changes within an intersection. The State concedes that after

       scouring the compiled statutes of this state, none criminalize such a maneuver. In light of the plain


                                                         -7-
       language of the statute, we cannot say the officer’s belief that the statute prohibited lane changes

       within an intersection was objectively reasonable.

¶ 24          The State argues the statute is ambiguous because of the discretion given to an officer in

       deciding whether a lane change is performed in a safe manner. We do not find this argument

       persuasive as the statute does not change upon an officer’s subjective belief of what constitutes a

       safe lane change. Intertwined within this argument is the contention that Higgens issued the ticket

       for changing lanes unsafely. However, this argument is unsupported by Higgens’ testimony or the

       video of the events taken from her squad car. Higgens stated that she would not issue the ticket for

       improper lane usage again faced with the same circumstances. Given that Higgens did not stop the

       vehicle for a safety violation of the improper lane usage statute, the assertions noted above

       concerning an ambiguity within the statute and the basis of the stop are without merit.

¶ 25          As an aside, Officer Higgens is to be commended for her honesty on the stand during the

       hearing on the motion to suppress. She was upfront regarding her mistake of law and did not waiver

       or attempt to provide an alternative ground for the stop when one did not exist. Her testimony

       makes clear that the mistake was subjectively honest and made in good faith.

¶ 26          Defendant requests that we adopt the finding of Mueller, 2018 IL App (2d) 170863, in

       which the Second District found the improper lane usage statute unambiguous. The State requests

       we declare that Mueller was wrongly decided. We need not do either. Mueller’s holding derived

       from facts distinct from this case and focused on language that appeared within the statute. Of

       course, here there is no language within the statute that deals with changing lanes within an

       intersection.




                                                      -8-
¶ 27          Accordingly, we find the officer’s interpretation of the statute in these circumstances to be

       unreasonable. We reverse the lower court’s ruling on the motion to suppress evidence, vacate

       defendant’s convictions, and remand for further proceedings.

¶ 28                                          III. CONCLUSION

¶ 29          For the foregoing reasons, we reverse the judgment of the circuit court of Will County and

       vacate defendant’s convictions.

¶ 30          Reversed and vacated.

¶ 31          Cause remanded.




                                                      -9-
                                  No. 3-18-0549


Cite as:                 People v. Rice, 2021 IL App (3d) 180549


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 18-CF-526; the
                         Hon. Daniel L. Kennedy, Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, Douglas R. Hoff, and Katherine
for                      M. Donahoe, of State Appellate Defender’s Office, of Chicago, for
Appellant:               appellant.


Attorneys                James W. Glasgow, State’s Attorney, of Joliet (Patrick
for                      Delfino, Thomas D. Arado, and Mark A. Austill, of State’s
Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                         People.




                                       - 10 -